DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,160,971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 8, filed August 25, 2022, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of claims 1-3, 6-13, 16-17 and 19-20 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or reasonably suggest: a tremor suppression device comprising: a garment wearable worn on the anatomical region with electrodes and further including at least one inertial motion unit (IMU); and an electronic controller configured to: detect electromyography (EMG) signals as a function of anatomical location and time using the electrodes; determine an orientation of the anatomical region using the at least one inertial motion unit (IMU); identify tremors as a function of anatomical location and time based on the EMG signals; determine tremor suppressing neuromuscular electrical stimulation (NMES) at one or more anatomical locations as a function of time by inputting the identified tremors and the orientation of the anatomical region to an artificial neural network (ANN); and apply the tremor suppressing NMES at one or more anatomical locations as a function of time using the electrodes to suppress the identified tremors, in combination with the other elements in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA M ALTER/Primary Examiner, Art Unit 3792